Citation Nr: 1207957	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-26 268A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides. 

2.  Entitlement to an initial compensable rating prior to June 27, 2007, to an initial evaluation in excess of 20 percent prior to February 13, 2008, and an initial evaluation in excess of 40 percent from that date, for peripheral vasculopathy of the left lower extremity associated with diabetes mellitus. 

3.  Entitlement to an initial compensable rating prior to June 27, 2007, to an initial evaluation in excess of 20 percent prior to February 13, 2008, and to an initial evaluation in excess of 40 percent from that date, for peripheral vasculopathy of the right lower extremity associated with diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active duty service from November 1965 to August 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeals from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In pertinent part, the Board Remanded the claims in November 2010.  During the course of the Remand, the Veteran was awarded an increased initial evaluation from noncompensable to 20 percent, effective in June 2007, and to 40 percent effective in February 2008, for peripheral vasculopathy of the left lower extremity, associated with diabetes mellitus and the same increased initial evaluations were awarded for peripheral vasculopathy of the right lower extremity, associated with diabetes mellitus.  Although increases in the initial ratings were assigned, the claims remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 

During the course of the Remand, the Veteran clarified the appointment of his representative, and appointed the Veterans of Foreign Wars of the United States.

The Veteran testified before the undersigned in an April 2010 hearing. 


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from November 1965 to August 1969.

2.	On February 14, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


